Exhibit 10.2 
(GRAPHIC) [a57235a5723512.gif]

1.0   PURPOSE       Provide eligible executive officers of the Company
continuing financial security in the event the Company terminates their
employment without “cause.” This policy sets forth the terms and conditions
regarding the payment of severance benefits for eligible executive officers.  
2.0   APPLICABILITY       This policy applies to (i) Ingram Micro’s chief
executive officer, (ii) executive officers of the Company elected by the
Company’s Board of Directors who report to either the chief executive officer or
the chief operating officer of the Company, and (iii) such other executive
officers elected by the Company’s Board of Directors as the Human Resources
Committee of the Board of Directors may determine from time to time in their
discretion.   3.0   POLICY

  3.1.   Eligibility — Eligible executive officers are entitled to the severance
benefits described in this policy if their employment is terminated by the
Company without “cause”. Eligible executive officers shall not be entitled to
receive severance benefits if their employment with the Company is terminated
(i) by the Company for “cause”, (ii) due to their resignation for any reason;
(iii) due to their disability; (iv) due to their retirement; or (v) as a result
of their death.     3.2.   Benefits — The following severance benefits will be
provided to eligible executive officers meeting the eligibility criteria for
severance set forth above:

  3.2.1   The greater of:

  3.2.1.1   The sum of: (i) the eligible executive officer’s annualized Base
Salary in effect on the effective date of the termination of employment with the
Company (“Effective Date”); and (ii) the executive officer’s Target Annual Bonus
in effect on the Effective Date; OR     3.2.1.2   The product of 1/12th times
the sum of (i) the executive officer’s Base Salary in effect on the Effective
Date and (ii) the executive officer’s Target Annual Bonus in effect on the
Effective Date, multiplied by the number of full years’ of employment with the
Company; provided, however, that no more than twenty-four (24) full years of the
executive officer’s employment with the Company shall apply for the purposes of
this Section 3.2.1.2, with respect to the Chief Executive Officer of the
Company; provided, further,

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723513.gif]

      that no more than eighteen (18) full years of the executive officer’s
employment with the Company shall apply for the purposes of this
Section 3.2.1.2, with respect to any executive officer other than the Chief
Executive Officer of the Company.

  3.2.1.3   Subject to Section 3.11 below, such amounts shall be payable in a
lump-sum cash payment within 60 days after the Effective Date. Payment will be
subject to applicable tax and related payroll withholding requirements.

  3.2.2   An amount equal to the executive officer’s unpaid annual bonus
established for the bonus plan year in which the Effective Date occurs,
multiplied by a fraction, the numerator of which is the number of days completed
in the then existing fiscal year through the Effective Date, and the denominator
of which is three hundred sixty-five (365). This amount will be calculated and
paid after the close of the applicable fiscal year at such time and in the same
manner as annual bonus payments are made to actively employed executive
officers. This amount will be calculated based on actual performance achieved
during the fiscal year relative to the performance objectives set forth in the
applicable annual bonus plan.     3.2.3   The Company will provide the
continuation of, and pay 100% of the premiums for, the Company-sponsored health
and welfare benefits of medical insurance, dental insurance and vision insurance
for the eligible executive officer and enrolled dependents during the period
commencing on the Effective Date and ending on the earliest to occur of (a) the
date which is twelve (12) months following the Effective Date or such greater
number of months following the Effective Date equal to the number of full years
of the executive officer’s employment with the Company, (b) the date which is
eighteen (18) months following the Effective Date, or (c) such date as the
executive officer becomes eligible for coverage under the group health plan of
another employer, provided, however, that if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration period of the
period of continuation coverage to be, exempt from the application of Code
Section 409A under Treasury Regulation Section 1.409A-1(a)(5), then an amount
equal to each remaining premium subsidy shall thereafter be paid to the
executive officer as currently taxable compensation in substantially equal
monthly installments over the continuation coverage period (or remaining portion
thereof). Following the expiration of such continuation period, any further
continuation of

2



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723514.gif]

      such coverage under applicable law (if any) shall be at the executive
officer’s sole expense.     3.2.4   Participation in a Company paid outplacement
program for up to one year following the Effective Date, up to a maximum cost to
the Company of $20,000. The selection of the outplacement assistance firm shall
be at the discretion of the Company. The executive officer may not select a cash
payment in lieu of this benefit.

  3.3.   Executive Physical Examination Program — Participation in the Company’s
Executive Physical Examination Program will cease on the Effective Date.    
3.4.   Retirement Plans — Participation in the Company’s retirement plan(s) and
deferred compensation plan(s) will cease on the Effective Date. Payment of
accrued benefits and account balances in these plans will be made in accordance
with the plans’ provisions and the executive officer’s distribution election
forms on file as of the Effective Date.     3.5.   Stock Awards — Stock options,
restricted stock awards, or other stock-based incentive compensation awards
shall be governed by the terms of the plan(s) and award agreement(s) for each
such award.     3.6.   Long-Term Executive Cash Incentive Award Program and
Executive Long-Term Performance Share Program — The executive officer’s
participation in the Company’s Long-Term Executive Cash Incentive Award Program
and Executive Long-Term Performance Share Program and the payment(s) of earned
awards shall be made in accordance with the terms of the plan(s) and award
agreement(s) for each such award.     3.7.   Mitigation of Benefits — The
executive officer will not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under this policy. Obtaining any
other employment will in no event affect any of the Company’s obligations to
make payments and arrangements referenced within this policy.     3.8.   Release
and Covenant — The entitlement of the executive officer to the severance
benefits provided in this policy is contingent upon the executive officer’s
execution of a release and covenant agreement satisfactory to the Company which
may include, but is not limited to, confidentiality, non-competition,
non-solicitation, and no-raid provisions for a period equal to the Health
Benefits Continuation Period.

3



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723515.gif]

  3.9.   Effect of Other Arrangements — This policy applies to certain
terminations of an executive officer’s employment with the Company, provided
that such termination does not constitute a “Qualifying Termination” under the
Company’s Change in Control Policy for any executive officer who is a
“Participant” under the Company’s Change in Control Policy. If an executive
officer has an employment agreement with the Company in force on the Effective
Date, he or she may elect to receive the severance benefits and limitations
provided for in such agreement or those provided by the terms of this policy,
but not both. Any such election shall be in writing delivered to the Executive
Vice President, Human Resources of the Company. In the absence of any such
election, the terms of the executive officer’s employment agreement shall
control. No termination of an executive officer’s employment shall be covered
under both this policy and the Company’s Change in Control Policy. In no event
shall the provisions of this policy result in the duplication of payments or
benefits payable or provided to an executive officer.     3.10.   Authority —
The provisions of this policy have been established by the Human Resources
Committee of the Board of Directors of Ingram Micro Inc. The Committee maintains
the right to modify or terminate this policy at any time, with or without prior
notification.     3.11.   Section 409A — Notwithstanding anything to the
contrary in this policy, no compensation or benefits, including without
limitation any severance payments or benefits payable under Section 3.2 hereof,
shall be paid to the executive officer during the 6-month period following the
executive officer’s “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)) if the Company determines that paying such amounts at the time or times
indicated in this policy would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the executive officer’s
death), the Company shall pay the executive officer a lump-sum amount equal to
the cumulative amount that would have otherwise been payable to the executive
officer during such period.         The payments and benefits under this policy
are not intended to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code. Notwithstanding any provision of this
policy to the contrary, in the event

4



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723516.gif]

      that the Company determines that any payments or benefits payable
hereunder may be subject to Section 409A of the Code, the Company may adopt such
amendments to this policy or take any other actions that the Company determines
are necessary or appropriate to (i) exempt such payments and benefits from
Section 409A of the Code and/or preserve the intended tax treatment of such
payments or benefits, or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance and thereby avoid the
application of penalty taxes under Section 409A of the Code.     3.12.   Return
of Payment — Notwithstanding anything to the contrary in this policy, if the
executive officer receives any severance payments or other benefits under
Section 3.2 hereof and the Company subsequently determines that the executive
officer had engaged in conduct which constituted “cause” for the termination of
his employment by the Company prior to the Effective Date, the executive officer
shall reimburse the Company for all payments and the value of all benefits
received by the executive officer which would not have been made if the
executive officer’s employment had been terminated by the Company for “cause”
with interest at the US Prime Rate as published by Bloomberg Finance L.P.,
compounded annually, from the date such payments or benefits were made until the
date of repayment.     3.13.   Arbitration — With respect to any executive
officer, any controversy or claim arising out of or relating to this policy
shall be submitted to binding arbitration. By agreeing to arbitrate, the
executive officer agrees to waive the executive officer’s right to a jury trial.
The arbitration will be conducted in accordance with this Policy, the Federal
Arbitration Act and the Employment Arbitration Rules of the American Arbitration
Association, as in effect at the time of any arbitration pursuant to this Policy
(the “AAA Rules”). In the event of a conflict, the provisions of the AAA Rules
will control, except where those AAA Rules conflict with this Policy, in which
case this Policy will control. The arbitration shall be conducted before a
single neutral arbitrator, regardless of the size of the dispute, to be selected
as provided in the AAA Rules. The arbitration shall be commenced and held in
Orange County, California. Any issue concerning the location of the arbitration,
the extent to which any dispute is subject to arbitration, the applicability,
interpretation, or enforceability of these procedures, including any contention
that all or part of these procedures are invalid or unenforceable, and any
discovery disputes, shall be resolved by the arbitrator. No potential arbitrator
may serve on the panel unless he or she has agreed in writing to be bound by
these procedures. To the extent state law is applicable, the arbitrator shall
apply the law of California. Each party will, upon the written request of the
other

5



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723517.gif]

      party, promptly provide the other with copies of all documents on which
the producing party may rely in support of or in opposition to any claim or
defense and a report of any expert whom the producing party may call as a
witness in the arbitration hearing. Additional discovery shall be conducted as
permitted by the AAA Rules or as may be ordered by the arbitrator upon a showing
of good cause. All aspects of the arbitration shall be treated as confidential
and neither the parties nor the arbitrator may disclose the existence, content
or results of the arbitration, except as necessary to comply with legal or
regulatory requirements, or to enforce any ruling or award. Before making any
such disclosure, a party shall give written notice to all other parties and
shall afford such parties a reasonable opportunity to protect their interests.
The parties shall share all fees and costs payable to the arbitrator or AAA
equally, except that the Company will pay all fees and costs that are unique to
arbitration and/or in excess of the costs that would be incurred if the action
were filed in a court of competent jurisdiction. All attorneys’ fees, witness
fees and other costs shall be paid by the party that incurs those costs and
expenses, except to the extent that a party is entitled to recover those costs
or expenses under applicable law. The result of the arbitration shall be
rendered in writing and shall be binding on the parties and judgment on the
arbitrators’ award may be entered in any court having jurisdiction.

4.0   RESPONSIBILITIES   5.0   PROCEDURES   6.0   RELATED DOCUMENTS   7.0  
DEFINITIONS       For purposes of this policy, the following terms will have the
meanings set forth below:

  7.1.   Company — Company means Ingram Micro Inc., a Delaware corporation, and
its wholly owned subsidiaries and affiliates. Company also means Ingram Micro
Inc.’s predecessor companies and their wholly-owned subsidiaries and affiliates.
    7.2.   Base Salary — The fixed annual cash compensation that is generally
paid in substantially equal periodic payments over the course of the 12-month
period approximating the calendar year.     7.3.   Target Annual Bonus — The
executive officer’s annual base salary in effect on the Effective Date
multiplied by the incentive award percentage applicable to such executive
officer’s salary grade or position as specified in the Company’s

6



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723518.gif]

      annual Executive Incentive Award Plan in effect for the fiscal year in
which the Effective Date occurs.     7.4.   Termination for Cause — Refers to
the occurrence of any one or more of the following:

  (i)   Participant fails to observe and fully obey Ingram’s rules and
regulations of conduct;     (ii)   Participant is convicted by any federal,
state or local authority for an act of dishonesty, or an act constituting a
felony;     (iii)   Participant’s commission of fraud, embezzlement or
misappropriation, whether or not a criminal or civil charge is filed in
connection therewith; or     (iv)   any other conduct on the part of Participant
that would make Participant’s retention by Ingram prejudicial to Ingram’s best
interests.

8.0   REVISION HISTORY

  8.1.   Adopted August 23, 2003
Revised November 28, 2006
Revised September 10, 2008
Revised September 7, 2010

7